     Case 1:18-cv-07312-LDH-SJB Document 50 Filed 03/07/19 Page 1 of 1 PageID #: 1410




                                                    03/07/2019




                                                                                        
Application approved. The attorney has made the following payments:
1:18-cv-07312-LDH-SJB      TeSelle, David K     2019-03-06 12:47:47 Motion for Leave to Appear Pro Hac
Vice( 1:18-cv-07312-LDH-SJB) [motion aphvN] ( 150.00) cr card ANYEDC-11259080 $ 150.00
1:18-cv-07312-LDH-SJB      TeSelle, David K     2019-03-04 15:58:40 Motion for Leave to Appear Pro Hac
Vice( 1:18-cv-07312-LDH-SJB) [motion aphvN] ( 150.00) cr card ANYEDC-11251751 $ 150.00. Payment with
receipt number ANYEDC-11259080 should be refunded.
